

Exhibit 10.4



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

EMPLOYEE IS AFFIRMATIVELY ADVISED, INSTRUCTED, CAUTIONED AND RECOMMENDED TO
CONSULT WITH AN ATTORNEY PRIOR TO THE EXECUTION OF THIS AGREEMENT. PLEASE READ
CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

DATE AGREEMENT FIRST DELIVERED TO EMPLOYEE: MARCH 27, 2019


SEPARATION, SEVERANCE AND GENERAL RELEASE AGREEMENT
This Separation, Severance and General Release Agreement ("the Agreement") is
entered into by and between Billy Ray Smith, (the “Employee”) and U.S. Silica
Company (the “Company,” and together with the Employee, the “Parties”).


WHEREAS:
Employee’s employment with the Company will terminate (the “Separation”)
effective March 27, 2019 (the “Separation Date”); and
The Company is willing to provide Employee with the severance benefits described
herein; and
This Agreement represents the waiver and release of any claims Employee might
have against the Releasees (as such term is defined below) as of the date of
his/her execution of this Agreement.
NOW, THEREFORE, for mutual consideration the adequacy and sufficiency of which
is hereby acknowledged by the Parties:
1.    Severance Benefits. Subject to the execution and non-revocation of this
Agreement as set forth in Section 9 below, and subject further to compliance
with all obligations under this Agreement, Employee will be entitled to receive
from the Company the following severance benefits (the “Severance Benefits”):
(a)    Severance Pay. Payment equal to twelve (12) months of salary, calculated
at the annual base salary in effect as of the Separation Date, being $XXXXXX,
payable in a single lump sum. The Parties agree that the gross amount of such
payment before withholdings is $XXXXXX (the “Severance Payment”), and that the
Severance Payment will be subject to all applicable tax withholdings. Such
Severance





--------------------------------------------------------------------------------




Payment shall be made promptly, provided the conditions for payment as set forth
in Section 1(e) are met, and (ii) Employee has not revoked this Agreement in
accordance with Section 9.
.
(b)    RSU Vesting. Within 15 days after Employee’s execution of this Agreement,
and provided that Employee has not revoked this Agreement in accordance with
Section 9, employee will receive XXXXXX shares of U.S. Silica Holdings, Inc.
stock constituting XXXXXX (XXXXXX) of the previously awarded 2017 Restricted
Stock Award (“RSA”) grant. Employee will also receive XXXXXX shares of U.S.
Silica Holdings, Inc. stock constituting XXXXXX (XXXXXX) of the previously
awarded 2018 Restricted Stock Unit (“RSU”) grant.
(c)    PSU Vesting. Employee will receive a pro-rated number of shares following
the pro-ration guidelines and subject to the company achieving the performance
conditions set forth in the previously awarded 2018 Performance Share Units
(“PSU”) grant agreement. The shares will be transferred to an account of the
Employee’s choosing no later than April 1st, 2021
(d)    Health Insurance; COBRA Rights. Effective as of the Separation Date, as
required by the continuation coverage provisions of Section 4980B of the U. S.
Internal Revenue Code of 1986, as amended (the “Code”), Employee will be offered
the opportunity to elect continuation coverage under the group medical plan(s)
of the Company (“COBRA coverage”). Employee will be provided with the
appropriate COBRA coverage notice and election form for this purpose. Such
eligibility for COBRA shall not be subject to the provisions in Section 1(e)
below.    
(i)
If Employee elects COBRA coverage and complies with the requirements of Section
1(e) below, the Company will pay 100% of Employee’s health insurance premium for
XXXXXX (XXXXXX) months, beginning with April 2019.

(ii)
Payment in accordance with the above will be dependent upon the Company
determining that payment of such amounts would not result in the imposition of
excise taxes on the Company for any failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended. The existence and duration of Employee’s rights and/or the COBRA rights
of any of his/her eligible dependents will be determined in accordance with
Section 4980B of the Code.    



(e)    Payment of all amounts in Section 1(a) above is expressly conditioned
upon the following:
(i)    Employee has not revoked this Agreement;
(ii)    The Company has received adequate proof that there is a zero balance
owed on Employee’s Company credit card;
(iii)    Employee has returned to the Company all Company property in his/her
possession; and
(iv)    Employee has otherwise cooperated with the Company in all matters
related to his separation from the Company.
(f)    Vacation Pay. Upon separation, Employee will also be paid a sum equal to
all accrued but unused vacation, less applicable payroll taxes and withholdings,
in accordance with Company policy.
(g)    Agreement to Repay. The Company acknowledges and agrees that Employee’s
termination of employment does not constitute an “Employment Separation” under
any Authorization for Payroll Deduction and Agreement to Repay, and as such,
Employee is not required to repay any relocation expenses paid by the Company.
(h)    No Other Entitlements. Employee acknowledges and agrees that the payments
and benefits provided in Sections 1(a) through (h) constitute consideration
beyond that which, but for the mutual covenants set forth in this Agreement, the
Company otherwise would not be obligated to provide to Employee as of the
Separation Date. Employee acknowledges that he will no longer be entitled to any
other benefits, payments or contributions from the Company or its subsidiaries
other than those specifically provided for in this Agreement or under an
employee benefit plan governed by the Employee Retirement Income Security Act of
1974, as amended.
2.    Earned Compensation. Except for his final salary pay check, Employee
specifically acknowledges that, as of the date of execution of this Agreement,
he has been paid all wages, commissions, compensation, accrued time-off,
benefits, and other amounts that Employee is or was





--------------------------------------------------------------------------------




owed under the Fair Labor Standards Act (“FLSA”), or any other applicable
federal, state, or local law or regulation providing for the payment of wages,
commissions, compensation, accrued time-off, and benefits (“Wage Law”) to which
he is entitled through and including the Separation Date. Except for the PSU
Vesting set forth in Section 1(c) Employee is not owed any back-pay, damages,
penalties, or any other amounts due under the FLSA, or any other applicable
federal, state, or local Wage Law. Employee shall not be eligible for any other
payment beyond the aforementioned.
3.    Non-Admission. The Parties understand and agree that this Agreement does
not represent any admission of liability or misconduct by any person or entity
for any purpose. Rather, Employee and the Releasees are resolving all matters
arising out of their employer-employee relationship and with all other
relationships between Employee and the Releasees.
4.    Release. In exchange for the benefits and undertakings described herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee hereby fully and forever releases and
discharges the Company, its parents, subsidiaries and affiliates, and each of
its and their general and limited partners and members and managers, including,
without limitation, each of their respective predecessors, successors, assigns,
subsidiaries, affiliates, affiliated partnerships and companies, as well as its
and their current and former shareholders, directors, officers, employees,
partners, members, trustees, attorneys, representatives, fiduciaries and/or
agents, both individually and in their official capacities (collectively, the
"Releasees") from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys' fees, or liabilities of any nature whatsoever, both past
and present and whether known or unknown, suspected, or claimed against the
Company or any of the Releasees which Employee or any of Employee’s heirs,
executors, administrators or assigns, may have, including (without limitation)
those claims which arise in whole or in part in connection with his/her hiring
and employment by the Company and the Separation, including but not limited to
his/her pay in whatever form, and specifically including the Age Discrimination
in Employment Act, as amended (the “ADEA”); the Americans with Disabilities Act
of 1990; the Family and Medical Leave Act; the Fair Labor Standards Act, as
amended; the National Labor Relations Act, as amended; the Labor-Management
Relations Act, as amended; the Worker Adjustment Retraining and Notification Act
of 1988; the Rehabilitation Act of 1973, as amended; the Employee Retirement
Income Security Act of 1974 (except as to rights which already may have vested);
the Equal Pay Act of 1963, as amended; the Uniformed Services Employment and
Reemployment Rights Act of 1994; Employment Discrimination, Texas Lab. Code Ann.
§21.001, et. seq., as amended; the Texas Payday Law, Texas Lab. Code Ann.
§61.001, et. seq., as amended; the Texas Minimum Wage Act, Texas Lab. Code Ann.
§62.001, et. seq., as amended; the anti-retaliation provisions of the Texas
Workers’ Compensation Act, Texas Lab. Code Ann § 451.001, et. seq., as amended,
and other applicable Texas statutes or regulations; and the common law of the
state of Texas, in all cases except to the extent such claims cannot be waived
as a matter of law, and all other federal, state or local laws, statutes,
regulations or ordinances, any and all claims in contract, tort, public policy,
or common law, and any and all claims for costs and attorney fees (“Claims”). It
is the intention of Employee in executing this Agreement that it will be
effective as a bar to each and every claim, demand, and cause of action
mentioned or implied in this Agreement. Each Party understands the significance
of his/her or its release of unknown claims and his/her or





--------------------------------------------------------------------------------




its waiver of statutory protection against a release of unknown claims. In
waiving and releasing any and all claims against the Released Parties, whether
or not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or facts in addition to those
facts currently known by Employee, or believed by Employee to be true, the
waivers and releases of this Agreement will remain effective in all respects --
despite such different or additional facts and Employee’s later discovery of
such facts, even if Employee would not have agreed to this Agreement if Employee
had prior knowledge of such facts.
5.    Representations and Acknowledgements. Employee represents to each of the
Releasees that at no time prior to execution of this Agreement has Employee
filed or caused or permitted the filing of any Claim which s/he may now have or
has ever had against any of the Releasees which is based in whole or in part on
any matter referred to in Section 4 above; and Employee acknowledges that,
subject to the Company’s performance under this Agreement, to the maximum extent
permitted by law, s/he is prohibited from doing so. Employee further agrees that
if any person, organization, or other entity should bring a claim against the
Released Parties involving any such matter, Employee will not accept any
personal relief in such action.
6.    EXCEPTIONS FOR CLAIMS NOT BEING WAIVED OR RELEASED BY EMPLOYEE. The only
claims that are not being waived and released by Employee under this Agreement
are claims Employee may have for:
(a)unemployment benefits, workers’ compensation benefits, state disability
benefits and/or paid family leave insurance benefits pursuant to the terms of
applicable state law;
(b)    any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of an Employer-sponsored benefit plan governed by the
federal law known as “ERISA;”
(c)    violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable;
(d)    any wrongful act or omission occurring after the date Employee signs this
Agreement;
(e)    any claim under the Fair Labor Standards Act or claim for health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”);
(f)    any claim Employee may have to challenge the knowing and voluntary nature
of this Agreement under the Older Workers’ Benefit Protection Act (“OWBPA”); or
(g)    any other claim, as determined by a court of competent jurisdiction, that
cannot be waived as a matter of law.    
6.    GOVERNMENT AGENCY CLAIMS EXCEPTION.
(a)    Nothing in this Agreement prevents or prohibits Employee from filing a
claim with or participating in an administrative investigation or proceeding of
a government agency, such as the U.S. Equal Employment Opportunity Commission,
that is responsible for enforcing a law on





--------------------------------------------------------------------------------




behalf of the government. However, Employee understands that, because Employee
is waiving and releasing all claims for monetary damages and any other form of
personal relief, except as set forth above, Employee may only seek and receive
non-personal forms of relief through any such claim.
(b)    Employee further understands and acknowledges that nothing in this
Agreement prohibits, penalizes, or otherwise discourages Employee from
reporting, providing testimony regarding, or otherwise communicating any nuclear
safety concern, workplace safety concern, public safety concern, or concern of
any sort, to the U.S. Department of Labor or any federal or state government
agency.
(c)    Employee also understands and acknowledges that nothing in this Agreement
shall be construed to prohibit him/her from engaging in any activity protected
by the Sarbanes-Oxley Act, 18 U.S.C. § 1514A and the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Pub. L. No. 111-203, H.R. 4173.
(d)    Nothing in this Agreement prohibits or restricts Employee from: (i)
making any disclosure of information required by law; and (ii) providing
information to, or testifying or otherwise assisting or cooperating in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization or the
Company’s designated legal compliance officer.
8.    Non-Disparagement; Employment References. Employee agrees that s/he will
not criticize or otherwise disparage the Company or any of the Releasees, or any
of their respective officers, directors, employees, products or services. The
Company agrees that Company executives (Vice President level and above) will not
criticize or otherwise disparage the Employee or his services to the Company
during the term of his employment. The Parties agree that, in response to any
inquiry from a prospective employer of Employee, the Company will advise such
prospective employer of Employee’s starting and ending dates of employment,
his/her job title as of the Separation Date , will verify previous compensation
only if the requesting party provides salary data for confirmation, and if asked
whether Employee is subject for rehire, the Company shall answer “Yes”.
9.    Voluntary Execution; ADEA Compliance. Employee acknowledges that s/he has
entered into this Agreement freely and without coercion, that s/he has been
advised orally and is being advised herein in writing by the Company to consult
with counsel of his/her choice, that s/he has had adequate opportunity to so
consult, and that s/he has been given all time periods required by law to
consider this Agreement (the “Consideration Period”), including but not limited
to the 21-day period required by the ADEA. Employee acknowledges that everything
Employee is receiving for signing this Agreement is described in this Agreement
itself, and no other promises or representations have been made to cause
Employee to sign it. Employee acknowledges that Employee has had at least
twenty-one (21) days after receipt of this information and Agreement to consider
whether to accept or reject this Agreement.  Employee understands that Employee
may sign this Agreement prior to the end of such twenty-one (21) day period, but
is not required to do so.  Employee understands that if s/he chooses to execute
this Agreement less than 21 days from his/her receipt from the Company, such
execution will represent his/her knowing waiver of such Consideration Period.
Employee further acknowledges that within the 7-day period following his/





--------------------------------------------------------------------------------




her execution of this Agreement (the “Revocation Period”) s/he will have the
unilateral right to revoke this Agreement, and that the Company’s obligations
hereunder will become effective only upon the expiration of the Revocation
Period without his/her revocation hereof. In order to be effective, notice of
Employee’s revocation of this Agreement must be received by the Company on or
before the last day of the Revocation Period. Any notice of revocation must be
hand delivered, or sent by e-mail and express courier (UPS or Federal Express
only), pre-paid next-day air, to the Company in care of its attorney, W.Andrew
Macan, SVP General Counsel and Corporate Secretary, U.S. Silica Company, 24275
Katy Freeway, S. 600, Katy, TX 77494, 346-307-8631, macan@ussilica.com.


10.    Confidential Information/Non-Solicitation of Employees. (a) Employee
acknowledges that the information, observations and data obtained by him/her
during the course of his/her employment with the Company concerning (1) any
business information not otherwise publicly available concerning the
organization, business, investments, prospective investments or finances of the
Company or any of the Releasees; (2) any personal information concerning the
present or former partners, employees, officers and directors of the Company or
any of the Releasees, (3) information received from any third party which any
Releasee is under an obligation to keep confidential (collectively,
"Confidential Information") is the property of the respective Releasee. Employee
agrees that s/he will not, directly or indirectly, disclose to any unauthorized
person or use for his/her own account any of such Confidential Information
unless, and only to the extent that, (i) such matters become generally known to
and available for use by the public other than as a result of Employee’s acts or
omissions, or (ii) s/he is required to do so by order of a court of competent
jurisdiction (by subpoena or similar process), in which event Employee will
reasonably cooperate with the Company or the Releasees in connection with any
action to restrict, limit or suppress such disclosure. Employee represents,
warrants and covenants that at no time prior to or contemporaneous with his/her
execution of this Agreement has s/he, directly or indirectly, disclosed
Confidential Information to any unauthorized person or used such Confidential
Information for his/her own purposes or benefit.
(b)    Employee further agrees that for a period of two (2) years following the
Separation Date, s/he shall not, directly or indirectly, employ, retain, solicit
for employment or retention, knowingly assist in the employment or retention of,
or seek to influence or induce to leave the Company’s employment or service, any
person who was employed or otherwise engaged by the Company or any of its
subsidiaries at any time during the one-year period prior to the Separation
Date.
11.    Confidentiality of Agreement. The Company and Employee agree that the
terms and conditions of this Agreement are to be strictly confidential, except
that Employee may disclose the terms and conditions to his/her family,
attorneys, accountants, tax consultants, state and federal tax authorities or as
may otherwise be required by law. The Company may disclose the terms and
conditions of this Agreement as the Company deems necessary to its officers,
employees, board of directors, stockholders, insurers, attorneys, accountants,
state and federal tax authorities, or as may otherwise be required by law.
Employee warrants that s/he has not discussed, and agrees that except as
expressly authorized by the Company s/he will not discuss, this Agreement or the
circumstances of his/her Separation with any employee of the Company, and that
s/he will take affirmative steps





--------------------------------------------------------------------------------




to avoid or absent him/herself from any such discussion even if s/he is not an
active participant in the discussion. Employee understands and agrees that
his/her breach of this Agreement, as determined by a court with competent
jurisdiction, will eliminate his/her entitlement to any Severance Benefits under
this Agreement, including such benefits already received and, with respect to
benefits received, upon request from the Company, Employee will be required to
immediately return such amounts or monetary equivalent of such benefit requested
by the Company in the event of a breach. EMPLOYEE ACKNOWLEDGES THE SIGNIFICANCE
AND MATERIALITY OF THIS PROVISION TO THIS AGREEMENT, AND HIS/HER UNDERSTANDING
OF THIS PROVISION.
12.    Third Party Beneficiaries. As third-party beneficiaries of this
Agreement, the Releasees (or any of them) will be entitled to enforce this
Agreement in accordance with its terms in respect of the rights granted to such
Releasees. There are no other third-party beneficiaries to this Agreement.
13.    No Precedential Effect. By entering into this Agreement, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application irrespective of any similarity in facts or
circumstances involving such other employee, on the one hand, and Employee, on
the other hand.
14.    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter set forth in this Agreement, and
supersedes and preempts all other agreements and obligations between the
Parties; provided however, that this Agreement does not merge, supersede or
replace the terms of any “Ownership of Proprietary Information, Assignment of
Inventions, Non-solicitation, and Non-disclosure Agreement for Employees” (the
“Surviving Agreement”), or any other restrictive covenant or non-compete
agreements which shall remain in full and effect according to their own terms,
except to the extent there is a conflict between the terms of this Agreement and
the Surviving Agreement, the terms of this Agreement shall govern.  The terms
and conditions of this Agreement are contractual and not a mere recital. No part
of this Agreement may be changed except in writing executed by the Parties.


17.    Choice of Law. This Agreement will be interpreted in accordance with the
laws of the State of Texas. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement will be held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or the remaining provisions of this Agreement.
18.    Headings. Any titles, captions and headings contained in this Agreement
are inserted for convenience of reference only and are not intended to be a part
of or to affect in any way the meaning or interpretation of this Agreement.
19.    No Right to Re-Employment. Employee acknowledges and agrees that neither
the Company nor any of the Releasees is obligated to offer him/her employment
(or to accept services or the performance of work from him/her, whether directly
or indirectly) now or in the future.





--------------------------------------------------------------------------------




20.    Code Section 409A. This Agreement is intended to comply with the
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, as in effect from time to time, to the extent a
payment hereunder is, or shall become subject to the application of Code Section
409A. To the extent a provision of this Agreement is contrary to or fails to
address the requirements of Code Section 409A and related Treasury Regulations,
this Agreement shall be construed and administered as necessary to comply with
such requirements to the extent allowed under applicable Treasury Regulations
until this Agreement is appropriately amended to comply with such requirements.
If as of the Separation Date Employee is determined to be a “specified employee”
as defined in Treasury Regulation Section 1.409A-1(i), then the payment shall be
delayed until a date that is six months after the date of Employee’s Separation
Date to the extent necessary to comply with the requirements of Code Section
409A and related Treasury Regulations; provided, however that the payments to
which Employee would have been entitled during such 6-month period, but for this
subparagraph, shall be accumulated and paid to Employee without interest in a
lump sum within ten days following the date that is six months following
Employee’s Separation Date, and any remaining payments shall continue to be paid
to Employee on their original schedule. If Employee dies during such six-month
period and prior to the payment of the portion that is required to be delayed on
account of Code Section 409A, such amount shall be paid to Employee’s estate
within 60 days after Employee’s death.












[Remainder of page intentionally blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date of the last signature affixed below.
READ CAREFULLY BEFORE SIGNING
WITH MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT, I HAVE HAD REASONABLE AND SUFFICIENT OPPORTUNITY TO CONSULTANT WITH
AN INDEPENDENT LEGAL REPRESENTATIVE OF MY OWN CHOOSING, AND I UNDERSTAND ALL OF
ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I FURTHER ACKNOWLEDGE THAT I HAVE FREELY AND VOLUNTARILY AND WITHOUT DURESS OR
UNDUE PRESSURE OR INFLUENCE OF ANY KIND OR NATURE, ENTERED INTO THIS AGREEMENT,
THAT I HAVE NOT RELIED UPON ANY REPRESENTATION, PROMISE, WARRANTY OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT, THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN
ENCOURAGED BY THE COMPANY TO DO SO.
I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED AT LEAST 21 DAYS TO CONSIDER THIS
AGREEMENT AND THAT I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE IT BY
DELIVERING WRITTEN NOTIFICATION OF MY REVOCATION AS SET FORTH ABOVE. IF THIS
AGREEMENT IS NOT REVOKED IN THIS MANNER, IT WILL BECOME EFFECTIVE ON THE EIGHTH
DAY AFTER I SIGN IT. FURTHERMORE, I UNDERSTAND THAT IF I REVOKE THIS AGREEMENT,
THIS AGREEMENT WILL BECOME NULL AND VOID AND I WILL NOT BE ENTITLED TO THE
BENEFITS CONFERRED BY THIS AGREEMENT, INCLUDING PAYMENTS SET FORTH HEREIN IF THE
AGREEMENT IS REVOKED.


_______________________________
Billy Ray Smith
Dated: _______________, 2019     




U. S. SILICA COMPANY


By: _________________________________________
    David D. Murry
Senior Vice President and CHRO







--------------------------------------------------------------------------------




    
Dated: ______________, 2019



